                                                                                    U.S. Department of Justice
                                                                                    Office of the United States Trustee
                                                                                    Region 2

                                                                                    United States Bankruptcy Court
                                                                                    Eastern District of New York


IN RE:      Absolut Facilities Management, LLC,                          }           CHAPTER 11
                                                                         }
                                                                         }           CASE NO.                 19-76260
                                                                         }
                                                                         }
            DEBTOR.                                                      }




                                         DEBTOR'S POST-CONFIRMATION
                                         QUARTERLY OPERATING REPORT
                                                FOR THE PERIOD
                                      FROM JULY 1, 2020 TO SEPTEMBER 30, 2020


   Comes now the above-named debtor and files its Post-Confirmation Quarterly Operating Report in accordance with
the Guidelines established by the United States Trustee and FRBP 2015.


In accordance with 28 U.S.C. Section 1746, I declare under penalty of perjury that I have examined the information contained in this
report and it is true and correct to the best of my knowledge.




Signed:                                                                              Date:                    June 1, 2021

            Ronald M. Winters
                       Print Name

            Plan Administrator
                        Title




            Debtor's Address and Phone Number:                                       Attorney's Address and Phone Number:

                 Absolut Facilities Management, LLC                                       Jeffrey Chubak
                 c/o GIBBINS ADVISORS, LLC, as Plan Administrator                         AMINI LLC
                 1900 Church Street, Suite 300                                            131 West 35th Street, 12th Floor
                 Nashville, TN 37203                                                      New York, NY 10001
                 Tel. (615) 696-6556                                                      Bar No. 4581807 (NY)
                                                                                          Tel. (212) 490-4100
Absolut Facilities Management, LLC                                                                                     Quarterly Operating Report
Case No. 19-76260                                                                                                    Chapter 11, Post-Confirmation
Reporting Period: July 1, 2020 to September 30, 2020                                                                              Attachment No. 1




QUESTIONNAIRE
                                                                                                                        YES (1)         NO
1.     Have any assets been sold or transferred outside the normal course of business,
                                                                                                                                         X
       or outside the Plan of Reorganization during this reporting period?
2.     Are any post-confirmation sales or payroll taxes past due?                                                                        X
3.     Are any amounts owed to post-confirmation creditors/vendors over 90 days
                                                                                                                           X
       delinquent?
4.     Is the Debtor current on all post-confirmation plan payments?                                                                     X


       (1)
             Debtor is delinquent on its fees to the U.S. Trustee and will remit payment subsequent to the filing of this report



INSURANCE INFORMATION
                                                                                                                          YES          NO (2)
1.     Are real and personal property, vehicle/auto, general liability, fire, theft,
                                                                                                                                        N/A
       worker's compensation, and other necessary insurance coverages in effect?
2.     Are all premium payments current?                                                                                                N/A
       (2)
             Debtor does not have real or personal property, nor employees, that require any insurance coverage



CONFIRMATION OF INSURANCE (3)
                                                                                               Coverage         Payment Amount      Delinquency
                    TYPE of POLICY             and           CARRIER                           Period(s)         and Frequency       Amount




       (3)
             Not applicable for this reporting period



 DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD

       No significant items to report for this reporting period.




     Estimated Date of Filing the Application for Final Decree:                                            Unknown




                                                                           2
Absolut Facilities Management, LLC                                                                    Quarterly Operating Report
Case No. 19-76260                                                                                   Chapter 11, Post-Confirmation
Reporting Period: July 1, 2020 to September 30, 2020                                                             Attachment No. 2


                                SCHEDULE OF RECEIPTS AND DISBURSEMENTS

Date of Plan Confirmation:         May 20, 2020

                                                                                   Quarterly          Post Confirmation
                                                                                Reporting Period       Period Total (3)
1.      CASH (Beginning of Period)                                            $        1,855,122.22 $         1,855,122.22

2.      RECEIPTS                                                              $            1,368,363.39 $            1,368,363.39

3.      DISBURSEMENTS
        a.  Operating Expenses (Fees/Taxes):
            (i)  U.S. Trustee Quarterly Fees                                  $                    0.00 $                       0.00
            (ii) Federal, State or Local Taxes                                                     0.00                         0.00

        b.   All Other Operating Expenses                                     $                    0.00 $                       0.00

        c.   Plan Payments:*
             (i)   Administrative Claims                                      $              911,460.24 $              911,460.24
             (ii)  DIP Loan Payment(s)                                                     1,237,972.76              1,237,972.76
        Total Disbursements for Calculating U.S. Trustee Fees                 $            2,149,433.00 $            2,149,433.00


4.      NET DEPOSITS PENDING TRANSFER (1)                                     $              245,085.83 $                245,085.83


5.      NON-DEBTOR INFLOWS (OUTFLOWS) (2)                                     $             -555,000.00 $                -555,000.00

6.      CASH (End of Period)                                                  $              764,138.44 $                764,138.44


(1)
  Deposits into Debtor bank account(s) that are pending transfer to a segregated account jointly administered by the Debtor
and RCA Healthcare Management, LLC (the "Buyer"). After the deposits are reviewed by the Buyer and agreed to by the
Debtor, the Buyer remits the Debtor's portion of the deposits (as shown on line 2 above) into the Debtor's bank account(s). The
net cash impacts are summarized below for this Quarterly Reporting Period and cumulative Post-Confirmation Period(s):

             Current Reporting Period Deposits                                                  719,908                     719,908
             Net transfers to Buyer's Segregated Account                                       -474,822                    -474,822
             Net Deposits Pending Transfer                                                      245,086                     245,086

(2)
   CARES Act stimulus funds received in error by Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC in
prior reporting period that were refunded in the current reporting period.

(3)
      Post Confirmation Period Total excludes any activity preceding the initial quarterly reporting period of 3Q 2020




                                                                   3
Absolut Facilities Management, LLC                                                               Quarterly Operating Report
Case No. 19-76260                                                                              Chapter 11, Post-Confirmation
Reporting Period: July 1, 2020 to September 30, 2020                                                        Attachment No. 3


                                   BANK ACCOUNT RECONCILIATIONS


Bank Account Information
                                                       Account             Account             Account           Account
                                                         #1                  #2                  #3                #4
Name of Bank                                         M&T Bank            M&T Bank            M&T Bank          M&T Bank
Account Number                                       Ending 9203         Ending 1091         Ending 5079       Ending 5426
Purpose of Account                                    Operating           Operating           Operating         Operating
Type of Account                                       Checking            Checking            Checking          Checking

1. Balance per Bank Statement                             42,523.99          492,485.96          111,310.90        118,567.59
2. ADD: Deposits in Transit                                      0.00                0.00              0.00              0.00
3. SUBTRACT: Outstanding Checks                                  0.00           750.00                 0.00              0.00
4. Other Reconciling Items (+/-)                                 0.00                0.00              0.00              0.00

5. Cash Balance for Reporting Period                      42,523.99          491,735.96          111,310.90        118,567.59
  A copy of each bank statement is attached to and made a part of this quarterly operating report


Investment Account Information

                                                  Date of               Type of             Purchase          Current
Bank / Account Name / Number                      Purchase              Instrument          Price             Value
                Not Applicable




                                                             4
Absolut Facilities Management, LLC                                                             Quarterly Operating Report
Case No. 19-76260                                                                            Chapter 11, Post-Confirmation
Reporting Period: July 1, 2020 to September 30, 2020                                         Attachment No. 4 [Acct 1 of 4]


                                        SCHEDULE OF DISBURSEMENTS
                                    Account #1 - M&T Bank, Account Ending 9203
                                     Initial Reporting of Bank Account in Operating Report

  Check      Date of
 Number    Transaction   Payee                                     Purpose or Description                       Amount



                                                                                                  TOTAL               0.00




                                                               5
Absolut Facilities Management, LLC                                                                               Quarterly Operating Report
Case No. 19-76260                                                                                              Chapter 11, Post-Confirmation
Reporting Period: July 1, 2020 to September 30, 2020                                                           Attachment No. 4 [Acct 2 of 4]


                                              SCHEDULE OF DISBURSEMENTS
                                          Account #2 - M&T Bank, Account Ending 1091


  Check       Date of
 Number     Transaction   Payee                                          Purpose or Description                                   Amount
   Wire          7/1/2020 Rubin & Mendlowitz                             DIP Loan Payment                                         251,000.00
 ZBA Tsfr        7/1/2020 IRS                                            Payroll, Payroll Tax and/or Related Items                    239.11
  ACH            7/3/2020 Merchant Bankcard                              Bank and/or Credit Card Fees                               5,779.75
  ACH            7/8/2020 M&T Bank                                       Bank and/or Credit Card Fees                               2,205.02
 ZBA Tsfr        7/8/2020 Cardknox                                       Bank and/or Credit Card Fees                                  30.00
  ACH           7/10/2020 ProNexus LLC                                   Professional Fees                                          3,400.00
  ACH           7/14/2020 ProNexus LLC                                   Professional Fees                                          3,400.00
  ACH           7/15/2020 ReliaFund Inc.                                 Bank and/or Credit Card Fees                                 283.97
  ACH           7/17/2021 Gibbins Advisors, LLC                          Professional Fees                                         28,775.00
  ACH           7/17/2020 WKL Advisors LLC                               Professional Fees                                          9,950.00
 ZBA Tsfr       7/20/2020 NYS DOH                                        HFCAP Payment                                              1,494.00
  ACH           7/24/2020 ProNexus LLC                                   Professional Fees                                          3,400.00
   Wire         7/27/2020 Rubin & Mendlowitz                             DIP Loan Payment                                         190,286.77
   Wire         7/28/2020 Rubin & Mendlowitz                             DIP Loan Payment                                         266,043.44
 ZBA Tsfr       7/28/2020 Employee: Aurora Park (name redacted)          Payroll, Payroll Tax and/or Related Items                    426.66
   Wire         7/29/2020 Rubin & Mendlowitz                             Professional Fees                                        128,000.00
 ZBA Tsfr       7/30/2020 Iron Mountain                                  Storage Fees                                                  80.66
 ZBA Tsfr       7/31/2020 IRS                                            Payroll, Payroll Tax and/or Related Items                     18.75
  ACH            8/4/2020 Merchant Bankcard                              Bank and/or Credit Card Fees                               2,427.78
 ZBA Tsfr        8/4/2020 NYS DOL                                        Payroll, Payroll Tax and/or Related Items                     50.73
  ACH            8/6/2020 Gibbins Advisors, LLC                          Professional Fees                                         34,607.00
  ACH            8/6/2020 ProNexus LLC                                   Professional Fees                                          3,400.00
   Wire          8/6/2020 Whiteford, Taylor & Preston                    Professional Fees                                          6,418.66
  ACH           8/10/2020 M&T Bank                                       Bank and/or Credit Card Fees                               2,206.93
  ACH           8/17/2020 ReliaFund Inc.                                 Bank and/or Credit Card Fees                                  79.37
  ACH           8/20/2020 WKL Advisors LLC                               Professional Fees                                          5,000.00
  ACH           8/24/2020 Alliance Insurance                             Insurance                                                 66,215.00
  ACH           8/26/2020 M&T Bank                                       Bank and/or Credit Card Fees                                 -67.01
  ACH           8/27/2020 Gibbins Advisors, LLC                          Professional Fees                                         31,127.00
  ACH            9/3/2020 Merchant Bankcard                              Bank and/or Credit Card Fees                               6,210.81
  ACH            9/9/2020 M&T Bank                                       Bank and/or Credit Card Fees                               2,096.51
   Wire          9/9/2020 Grassi Healthcare Advisors LLC                 Professional Fees                                         34,176.99
   Wire          9/9/2020 Silverman Acampora LLP                         Professional Fees                                         10,138.50
   Wire          9/9/2020 Whiteford, Taylor & Preston                    Professional Fees                                          6,418.66
   Wire         9/10/2020 Amini LLC                                      Professional Fees                                         16,429.94
  ACH           9/14/2020 Wyse Advisors, LLC                             Professional Fees                                        220,724.37
  ACH           9/14/2020 Loeb & Loeb LLP                                Professional Fees                                         13,631.00
  ACH           9/14/2020 Gibbins Advisors, LLC                          Professional Fees                                         30,000.00
  ACH           9/14/2020 WKL Advisors LLC                               Professional Fees                                          6,100.00
  ACH           9/15/2020 ReliaFund Inc.                                 Bank and/or Credit Card Fees                                 112.08
                                    Other disbursements that were paid by a third-party on behalf of Debtor
                 7/8/2021 Rubin & Mendlowitz                             DIP Loan Payment                                          381,100.60
                7/15/2021 Rubin & Mendlowitz                             DIP Loan Payment                                          106,698.63
                7/23/2021 Rubin & Mendlowitz                             DIP Loan Payment                                           42,843.32

                7/15/2021 NYS DOH                                          HFCAP Payment                                            32,989.00
                9/16/2021 NYS DOH                                          HFCAP Payment                                             7,918.00
                                                                                                                     TOTAL       1,963,867.00




                                                                       6
Absolut Facilities Management, LLC                                                                 Quarterly Operating Report
Case No. 19-76260                                                                                Chapter 11, Post-Confirmation
Reporting Period: July 1, 2020 to September 30,2020                                              Attachment No. 4 [Acct 3 of 4]


                                              SCHEDULE OF DISBURSEMENTS
                                          Account #3 - M&T Bank, Account Ending 5079


  Check      Date of
 Number    Transaction     Payee                                  Purpose or Description                            Amount
ACH             7/3/2020   Other                                  Bank and/or Credit Card Fees                           30.00
ACH             7/8/2020   M&T Bank                               Bank and/or Credit Card Fees                        3,151.93
ZBA Tsfr       7/14/2020   Avante Management                      Professional Fees                                  18,134.00
ZBA Tsfr       7/14/2020   Billit                                 Professional Fees                                     852.84
ZBA Tsfr       7/15/2020   Avante Management                      Professional Fees                                  22,415.00
ZBA Tsfr       7/15/2020   Billit                                 Rent                                                9,340.00
ZBA Tsfr       7/20/2020   Whiteford, Taylor & Preston            Professional Fees                                   6,418.66
ZBA Tsfr       7/31/2020   Avante Management                      Professional Fees                                  36,268.00
ACH             8/3/2020   Merchant Bankcard                      Bank and/or Credit Card Fees                           34.00
ZBA Tsfr        8/3/2020   Westfield Trust                        Other                                                 335.00
ACH            8/10/2020   M&T Bank                               Bank and/or Credit Card Fees                        3,038.94
ZBA Tsfr       8/12/2020   Avante Management                      Professional Fees                                  16,512.42
ZBA Tsfr       8/25/2020   Beacon Solutions Group                 Professional Fees                                  13,110.00
ZBA Tsfr       8/25/2020   Bonadio & Co., LLP                     Professional Fees                                  16,131.25
ACH            8/26/2020   M&T Bank                               Bank and/or Credit Card Fees                          -21.33
ACH             9/2/2020   Merchant Bankcard                      Bank and/or Credit Card Fees                           34.00
ACH             9/3/2020   M&T Bank                               Bank and/or Credit Card Fees                           34.00
ACH             9/9/2020   M&T Bank                               Bank and/or Credit Card Fees                        2,721.01
ZBA Tsfr        9/9/2020   Avante Management                      Professional Fees                                  15,981.15
ACH            9/15/2020   Cardknox                               Bank and/or Credit Card Fees                           30.00
ZBA Tsfr       9/15/2020   Avante Management                      Professional Fees                                  15,876.13
ZBA Tsfr       9/17/2020   Avante Management                      Professional Fees                                     139.00
ACH            9/21/2020   Robert J. Fedor, Esq., LLC             Professional Fees                                   5,000.00
                                                                                                      TOTAL         185,566.00




                                                              7
Absolut Facilities Management, LLC                                                                                Quarterly Operating Report
Case No. 19-76260                                                                                               Chapter 11, Post-Confirmation
Reporting Period: July 1, 2020 to September 30, 2020                                                            Attachment No. 4 [Acct 4 of 4]


                                                     SCHEDULE OF DISBURSEMENTS
                                                 Account #4 - M&T Bank, Account Ending 5426
                                                  Initial Reporting of Bank Account in Operating Report

   Check           Date of
  Number         Transaction     Payee                                            Purpose or Description                           Amount



                                                                                                                     TOTAL               0.00

(1)
      Quarterly Operating Report reflects Plan cash account balance transferred to Account #1 in January 2021




                                                                              8
